PER CURIAM.
This is a suit for workers’ compensation benefits. The trial court granted summary judgment in favor of the insurance carrier, Maryland Casualty. The court of appeals affirmed, holding that there were no material facts raised as to whether Clara Mapp was acting in the course and scope of her employment at the time of her injury. 725 S.W.2d 516 (Tex.App.1987). We reverse the judgment of the court of appeals and remand the cause to the trial court.
We do not agree as a matter of law that Mapp was not within the course and scope of her employment. We hold a fact question is presented. The court of appeals’ decision conflicts with City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671 (Tex.1979) and with Shelton v. Standard Insurance Co., 389 S.W.2d 290 (Tex.1965). Therefore, pursuant to TEX. R. APP. P. 133(b), a majority of the court grants the application, and without hearing oral argument, reverses the judgment of the court of appeals and remands the cause to the trial court.